                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                    Plaintiff,

             vs.                                            Case No. 97-CR-98 (JPS)


RANDALL MILLER,

                    Defendant.


       MILLER’S SECOND MOTION FOR COMPASSIONATE RELEASE

      Randall Miller, by counsel, moves this Court for compassionate release. In

support, he relies on, and incorporates by reference, the pleadings in this case at Dkt.

No. 2205, 2207, 2213, 2232, 2233, 2235, and 2236. He brings this motion a second time

to ensure compliance with the Seventh Circuit’s recent decision in United States v.

Sanford, No. 20-2445 (7th Cir. January 25, 2021).

      Miller filed a pro se motion for compassionate release on January 14, 2020. R.

2205. On February 5, 2020, the government responded to Miller’s motion. R. 2207.

That response noted that Miller had satisfied the statute’s exhaustion requirement. R.

2207 at 9. On July 16, 2020, on its own accord, the government supplemented its

response to address the impact of the COVID-19 pandemic on Miller’s motion. R.

2213. That motion did not argue that the Miller needed to re-exhaust his



                                                         Federal Defender Services
                                                                of Wisconsin, Inc.
       Case 2:97-cr-00098-JPS Filed 02/05/21 Page 1 of 3 Document 2240
administrative remedies or ask the warden to reconsider his request in light of

COVID-19. After counsel was appointed, Miller filed a supplement to that motion. R.

2232. That supplement argued, amongst other things, that the COVID-19 pandemic

constituted an extraordinary and compelling reason to release Miller. R. 2233. The

government responded, now arguing that Miller hadn’t raised that in his original

motion or his request to the BOP (he filed his request for release to the warden before

the pandemic hit).

       Miller replied, indicating that his original request to the warden was sufficient,

but in either event, he re-submitted his request to the BOP on October 13, 2020 and

Miller would have exhausted his administrative remedies by November 13, 2020 at

the latest. R. 2235. At 5.

       On January 25, 2021, the Seventh Circuit decided Sanford. Sanford impacts

Miller’s motion if the Court believes that Miller’s supplement necessitated him

previously submitting an additional request to the warden, because Miller did not file

his supplement more than 30 days after the second request to the warden.

       For that reason, and out of an abundance of caution, Miller files this second

motion, which is clearly more than 30 days after his second request to the warden for

compassionate release. In bringing this motion, Miller incorporates by reference, and

relies on the pleadings previously submitted, including those submitted by the

government.


                                            2
                                                          Federal Defender Services
                                                                 of Wisconsin, Inc.
        Case 2:97-cr-00098-JPS Filed 02/05/21 Page 2 of 3 Document 2240
      Finally, Miller also notes that since his last filing in November, 14 more inmates

have died at MCFP Springfield, for a total of 18 inmate deaths. Bureau of Prisons,

Coronavirus (last viewed February 5, 2021). MCFP Springfield, Miller’s prison, has

become the deadliest prison in the entire federal system.



             Dated at Milwaukee, Wisconsin, this 5th day of February, 2021.

                                        Respectfully submitted,

                                        /s/ Joshua D. Uller
                                        Joshua D. Uller, WI Bar #1055173
                                        Federal Defender Services
                                            of Wisconsin, Inc.
                                        517 E. Wisconsin Avenue – Room 182
                                        Milwaukee, WI 53202
                                        Tel. (414) 221-9900
                                        Email: joshua_uller@fd.org

                                        Counsel for Defendant, Randall Miller




                                           3
                                                         Federal Defender Services
                                                                of Wisconsin, Inc.
       Case 2:97-cr-00098-JPS Filed 02/05/21 Page 3 of 3 Document 2240
